


Exhibit 10.11

 

TRANSITION AGREEMENT

 

AND

 

GENERAL RELEASE OF CLAIMS

 

This Transition Agreement and General Release of Claims (“Agreement” or “General
Release”) is made and entered into by and between Keith D. Ross, for himself and
on behalf of his agents, assigns, heirs, executors, administrators, attorneys
and representatives (“Mr. Ross”), and Alliant Techsystems Inc., a Delaware
corporation, any related corporations or affiliates, subsidiaries, predecessors,
successors and assigns, present or former officers, directors, stockholders,
board members, agents, employees, and attorneys, whether in their individual or
official capacities, delegates, benefit plans and plan administrators, and
insurers (“Company” or “ATK”).

 

WHEREAS, Mr. Ross’ employment shall end as provided for in his Notice of
Resignation.  In consideration of Mr. Ross signing and complying with this
General Release, ATK agrees to provide Mr. Ross with certain payments and other
valuable consideration described below.  Further, ATK and Mr. Ross desire to
resolve and settle any and all potential disputes or claims related to his
employment or resignation of employment with ATK.

 

WHEREAS, ATK has expended significant time and resources on promotion,
advertising, and the development of goodwill and a sound business reputation
through which it has developed a list of customers and prospective customers and
identified those customers’ and prospective customers’ needs for ATK’s services
and products.  This information and goodwill are valuable, special and unique
assets of ATK’s business, which Mr. Ross acknowledges constitute confidential,
proprietary and trade secret information belonging to ATK.

 

WHEREAS, ATK has expended significant time and resources on technology,
research, and development through which it has developed products, processes,
technologies and services that are valuable, special and unique assets of ATK,
which Mr. Ross acknowledges constitute confidential, proprietary and trade
secret information belonging to ATK.

 

WHEREAS, the disclosure to or use by third parties of any of ATK’s confidential,
proprietary and/or trade secret information, or Mr. Ross’ unauthorized use of
such information, would

 

1

--------------------------------------------------------------------------------


 

seriously harm ATK’s business and cause monetary loss that would be difficult,
if not impossible, to measure.

 

THEREFORE, ATK and Mr. Ross (the “Parties”) mutually agree to the following
terms and conditions:

 

1.             Termination of Employment.  Mr. Ross’ employment with ATK will be
terminated effective April 16, 2012 (“Date of Resignation”).  After the Date of
Resignation, Mr. Ross agrees to work diligently and in good faith to aid in the
transition of his responsibilities and duties to the Corporation and to execute
any documents necessary or appropriate to assist the Corporation in its
reporting or compliance obligations under the federal securities laws.

 

(a)           Final Paycheck.  ATK will pay Mr. Ross for all salary earned
through the Date of Termination within thirty days of Date of Termination.  ATK
will also pay for any accrued, but unused, vacation/PTO.  Mr. Ross’ continuing
right, if any, under all other ATK employee benefits plans will be governed by
those plans.

 

(b)           Restricted Stock and Performance Shares.  Mr. Ross will
immediately forfeit any outstanding long-term incentive compensation awards,
including unvested shares of restricted stock and unearned performance shares,
in accordance with the applicable plans and award agreements on the Date of
Resignation.

 

(c)           Stock Options.  Mr. Ross will immediately forfeit all unvested
(not exercisable) stock options on the Date of Resignation in accordance with
the terms of his Non-Qualified Stock Option Agreement.  Mr. Ross has outstanding
stock options for the purchase of 5,000 shares of the Company’s common stock
that are currently exercisable and will remain exercisable for up to 90 days
after the Date of Resignation.

 

(d)           Deferred Compensation.  Mr. Ross’ deferred compensation will be
paid out in accordance with the Alliant Techsystems Inc. Nonqualified Deferred
Compensation Plan.

 

2

--------------------------------------------------------------------------------


 

2.             Transition Benefits.  In exchange for the promises of this
Agreement, and after the applicable revocation period has ended, ATK will
provide Mr. Ross with the Transition Benefits identified in this Paragraph 2,
provided that Mr. Ross has not revoked this General Release during the
rescission period outlined in Paragraph 8 below:

 

(a)           Transition Payment.  ATK will pay Mr. Ross a single lump-sum
Transition Payment in the amount of $300,000.  This Transition Payment will be
subject to all applicable withholdings and will be taxable as payroll wages at
the supplemental wage withholding rate.  No 401(k) deductions will be taken from
the payment nor is it pensionable earnings (for example, it is not “Earnings” or
“Recognized Compensation”) for purposes of any ATK qualified or non-qualified
employee benefits plans.

 

(b)           Annual Incentive Compensation.  Mr. Ross will be eligible to
receive an annual cash incentive payment pursuant to the ATK Executive Officer
Incentive Plan (“EIP”) in respect of the fiscal year ending March 31, 2012.  The
amount paid (if any) under the EIP will be based on the financial performance
achieved as compared to the performance goals established at the beginning of
ATK’s current fiscal year.  Mr. Ross will receive seventy-five percent of this
calculated amount.  Payment of the remaining twenty-five percent is based on
individual performance.  Mr. Ross will not be awarded any payment of this
portion of the award pursuant to the terms of the EIP and ATK’s compensation
system.  The EIP amount will be paid in a single lump sum payment in cash, and
will be subject to all applicable withholdings and will be taxable as payroll
wages at the supplemental wage withholding rate.  The EIP amount will be paid at
the time all other EIP participants receive payment of their annual cash
incentive payments for such fiscal year, but in no event will be paid later than
March 15, 2013.

 

(c)           Independent Consideration.  Mr. Ross understands and agrees that
he is only eligible for Transition Benefits because he has signed and not
revoked this General Release.  Mr. Ross acknowledges that he is not otherwise
entitled to receive such additional and valuable consideration.  Except as
otherwise provided in Paragraph 7, by Mr. Ross’ signature on this General
Release, he waives all rights to any other benefits or cash payments.  Further,
Mr. Ross agrees that these Transition Benefits are adequate consideration for
the promises herein.

 

3

--------------------------------------------------------------------------------


 

(d)           Delivery of Payment.  ATK will pay Mr. Ross the cash amount under
paragraph 2(a) no sooner than five (5) business days after the Effective Date of
this Agreement, and in no event later than March 15, 2013.

 

3.                                      Post-Employment Restrictions and
Obligations.

 

(a)           Confidential Information.  Mr. Ross acknowledges that in the
course of his employment with ATK, he has had access to ATK’s confidential,
proprietary and trade secret information.  Mr. Ross agrees to maintain the
confidentiality of ATK’s confidential, proprietary and trade secret information,
and will not disclose or otherwise make such information available to any
person, company, or other party, or use such information for Mr. Ross’ own
benefit.

 

(b)           Non-Disparagement.  Further, Mr. Ross agrees not to make any
disparaging or defamatory comments about any ATK director, officer, employee,
the Company, it products or services, or any aspect of his employment or
resignation from employment with ATK.  ATK agrees that no one vested with
authority to speak or write on its behalf will make any comments about Mr. Ross
personally, his performance during employment, or his resignation of employment
that are derogatory, defamatory, disparaging or harmful to his reputation.

 

(c)         Non-Solicitation.  During a three (3) year period from the Date of
Resignation, Mr. Ross will not, directly or indirectly, solicit or induce any
employees of ATK to become employed by or associated with any person, firm or
corporation other than ATK or induce them to leave their employment with ATK.

 

(d)         Cooperation.  Mr. Ross agrees to cooperate fully and assist ATK in
any matter in which he has been involved during the course of his employment. 
Such assistance shall include providing information, preparing documents,
submitting to depositions, providing testimony and general cooperation to assist
ATK in explaining its position with respect to any matter in which he may have
been involved.  Further, Mr. Ross agrees that he will cooperate with ATK in
responding to any regulatory requests, including but not limited to requests
from the Securities

 

4

--------------------------------------------------------------------------------


 

and Exchange Commission (SEC), and in providing assistance in litigation or
regulatory matters, including appearing as a witness or in connection with any
deposition.

 

(e)         Breach of Post-Employment Restrictions and Obligations.  If Mr. Ross
breaches any of his obligations under this Paragraph 3, then he will not be
entitled to, and shall return, 75 percent of the Transition Benefits provided in
Paragraph 2.  ATK will be entitled to attorneys’ fees and costs incurred in
seeking injunctive relief and damages including collecting the repayment of
applicable consideration.  Such action on the part of ATK will not in any way
affect the enforceability of the General Release of Claims provided in Paragraph
5, which is adequately supported by the remaining Transition Benefits provided
in Paragraph 2.

 

4.             Return of ATK Property.  Before his last day of employment,
Mr. Ross returned all ATK property in his possession or control including, but
not limited to, confidential or proprietary information, credit card, computer,
documents, records, correspondence, identification badge, files, keys, software,
and equipment.  Further, Mr. Ross does not owe ATK for any personal credit card
expenses, wage advances, employee store purchases, and used, but unaccrued,
vacation/PTO time.

 

5.             General Release of Claims.  Except as stated in Paragraph 7,
Mr. Ross hereby releases and forever discharges ATK from all claims and causes
of action, whether or not Mr. Ross currently has knowledge of such claims and
causes of action, arising, or which may have arisen, prior to Mr. Ross’
execution of this Agreement and out of or in connection with his employment, the
terms and conditions of his employment or his resignation from the employ of
ATK.  This General Release includes, but is not limited to, claims, demands or
actions arising under any federal or state law such as the Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”),
Title VII of the Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of
1991, the Americans with Disabilities Act (“ADA”), the Equal Pay Act, 42 U.S.C.
§§ 1981, 1983 and 1985, the Family Medical Leave Act (“FMLA”), the Employee
Retirement Income Security Act of 1978 (“ERISA”), the Worker Adjustment
Retraining and Notification Act (“WARN”), the National Labor Relations Act
(“NLRA”), the Occupational Safety and Health Act (“OSHA”), the Sarbanes-Oxley
Act, and the Rehabilitation

 

5

--------------------------------------------------------------------------------


 

Act, all as amended.  This General Release specifically includes any rights or
claims arising under the Virginia Human Rights Act, Va. Code Ann.
§§ 2.2-3900—2.2-3902; Va. Code Ann. § 40.1-28.6; Va. Code Ann.
§§ 51.5-3—51.5-46; and Virginia Fraud Against Taxpayers Act, Va. Code Ann.
§§ 8.01-216.1—8.01-216.9 and any rights or claims arising under Minn. Stats. §§
181.81, 176.82, 181.931-935, and 181.940-944, and any other statutes and common
law of the State of Minnesota, all as amended.

 

This General Release includes any rights or claims arising under any state human
rights or fair employment practices act, or any other federal, state or local
statute, ordinance, regulation or order regarding conditions of employment,
compensation for employment, termination of employment, or discrimination or
harassment in employment on the basis of age, gender, race, religion,
disability, national origin, sexual orientation, or any other protected
characteristic, and the common law of any state.

 

Mr. Ross agrees that this General Release extends to all claims, demands or
causes of action which he had, has or may have against ATK which arose prior to
Mr. Ross’ execution of this Agreement based upon statutory or common law claims
for breach of express or implied contract, breach of employee handbooks or other
policies, breach of promises, fraud, wrongful discharge, defamation, emotional
distress, whistleblower claims, negligence, assault, battery, or any other
theory, whether legal or equitable.

 

Mr. Ross agrees that this General Release includes all damages available under
any theory of recovery, including, without limitation, any compensatory damages
(including all forms of back-pay or front-pay), attorneys’ fees, liquidated
damages, punitive damages, treble damages, emotional distress damages, pain and
suffering damages, consequential damages, incidental damages, statutory fines or
penalties, and/or costs or disbursements.  Except as stated in Paragraph 7,
Mr. Ross is completely and fully waiving any rights under the above stated
statutes, regulations, laws, common law, or legal or equitable theories.

 

6.             Breach of General Release of Claims.  If Mr. Ross breaches any
provision of the General Release of Claims provided in Paragraph 5, then he will
not be entitled to, and shall return, 90

 

6

--------------------------------------------------------------------------------


 

percent of the Transition Benefits provided in Paragraph 2.  ATK will be
entitled to attorneys’ fees and costs incurred in its defense including
collecting the repayment of applicable consideration.  Such action on the part
of ATK will not in any way affect the enforceability of the Post-Employment
Restrictions and Obligations provided in Paragraph 3, which are adequately
supported by the remaining Transition Benefits provided in Paragraph 2.

 

7.             Exclusions from General Release.  Mr. Ross is not waiving his
rights to any vested pension and/or 401(k) benefits pursuant to these ERISA
plans nor is he waiving his COBRA rights.  Mr. Ross also is not waiving his
right to enforce the terms of this General Release or to challenge the knowing
and voluntary nature of this General Release under the ADEA as amended; or his
right to assert claims, demands or causes of action, including but not limited
to claims under the ADEA, that arise after Mr. Ross executes this General
Release.  Mr. Ross agrees that ATK reserves any and all defenses, which it has
or might have against any claims, demands or causes of action brought by
Mr. Ross.  This includes, but is not limited to, ATK’s right to seek available
costs and attorneys’ fees, and to have any money or other damages that might be
awarded to Mr. Ross, reduced by the amount of money paid to him as Transition
Benefits under to this General Release.  Nothing in this General Release
interferes with Mr. Ross’ right to file a charge with the Equal Employment
Opportunity Commission (“EEOC”), or to participate in an EEOC investigation or
proceeding.  Nevertheless, Mr. Ross understands that he has waived his right to
recover any individual relief or money damages, which may be awarded on such a
charge.

 

8.             Right to Revoke.  This General Release does not become effective
for a period of seven (7) days after Mr. Ross signs it and Mr. Ross has the
right to cancel it during that time.  Any decision to revoke this General
Release must be made in writing and hand-delivered to ATK or, if sent by mail,
postmarked within the seven (7) day time period and addressed to ATK’s Senior
Vice President of Human Resources, Alliant Techsystems Inc., 1300 Wilson
Boulevard, Arlington, VA  22209.  Mr. Ross understands that if he decides to
revoke this General Release, he will not be entitled to any Transition Benefits.

 

7

--------------------------------------------------------------------------------


 

9.             Certification.  As the former Senior Vice President, General
Counsel & Secretary of ATK, Mr. Ross certifies and warrants that he is not aware
of any unreported violation of law or regulation with respect to ATK’s business
or any unreported violation of ATK’s Business Ethics Code of Conduct.  Mr. Ross
further warrants and certifies that his resignation from the employ of ATK has
nothing to do with any such unreported violation of law or regulation or
potential violation of law or regulation by the Company.

 

10.          No Wrongdoing.  By entering into this General Release, ATK does not
admit that it has acted wrongfully with respect to Mr. Ross’ employment or that
he has any rights or claims against it.

 

11.          No Adequate Remedy at Law.  Mr. Ross acknowledges and agrees that
his breach of the Post-Employment Restrictions and Obligations provided in
Paragraph 3 would cause irreparable harm to ATK and the remedy at law would be
inadequate.  Accordingly, if Mr. Ross violates such Paragraph, ATK will be
entitled to injunctive relief in addition to any other legal or equitable
remedies without the necessity of posting a bond.

 

12.          Choice of Law, Venue and Jury Trial Waiver.  The terms of this
General Release will be governed by the laws of the Commonwealth of Virginia
(without regard to conflict of laws principles).  Any legal action to enforce
this General Release shall be brought in a competent court of law in the
Commonwealth of Virginia, and the parties agree to the personal jurisdiction of
those courts.  Further, both ATK and Mr. Ross waive the right to a trial by jury
with respect to any dispute over the terms of this Agreement.

 

13.          Severability.  If any of the terms of this General Release are
deemed to be invalid or unenforceable by a court of law, the validity and
enforceability of the remaining provisions of this General Release will not in
any way be affected or impaired.  In the event that any court having
jurisdiction of the Parties should determine that any of the post-employment
restrictions and obligations set forth in Paragraph 3 of this General Release
are overbroad or otherwise invalid in any respect, Mr. Ross acknowledges and
agrees that the court so holding shall construe those provisions to cover only
that scope, duration or extent of those activities which may validly

 

8

--------------------------------------------------------------------------------


 

and enforceably be restricted, and shall enforce the restrictions as so
construed.  The Parties acknowledge the uncertainty of the law in this respect
and expressly stipulate that this Agreement shall be construed in a manner which
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.

 

14.          No Assignment.  This General Release is personal to Mr. Ross and
cannot be assigned to any other person or entity.

 

15.          Attorneys’ Fees.  Mr. Ross understands that he is responsible to
pay his own costs and attorneys’ fees, if any, that are incurred in consulting
with an attorney about this General Release.

 

16.          Compliance With Code Section 409A.  This Agreement is intended to
comply with the requirements of section 409A of the Internal Revenue Code of
1986 ,as amended (the “Code”), and, specifically, with the separation pay
exemption and short term deferral exemption of section 409A, and shall in all
respects be administered in accordance with section 409A.  Notwithstanding
anything in the Agreement to the contrary, distributions may only be made under
the Agreement upon an event and in a manner permitted by section 409A of the
Code or an applicable exemption.  Any payment made hereunder that is not covered
by an applicable exemption under section 409A of the Code will be paid no sooner
than the first day of the seventh month following Mr. Ross’s separation from
service within the meaning of section 409A.

 

17.          Entire Agreement.  This General Release constitutes the entire
agreement between ATK and Mr. Ross regarding the subject matter included in this
document.  Mr. Ross agrees that there are no promises or understandings outside
of this General Release, except with respect to his continuing obligations not
to reveal ATK’s proprietary, confidential, and trade secret information, as well
as his obligations to maintain the confidentiality of secret or top secret
information and the other post employment obligations.  This General Release
supersedes and replaces all prior or contemporaneous discussions, negotiations
or General Releases, whether

 

9

--------------------------------------------------------------------------------


 

written or oral, except as set forth herein.  Any modification or addition to
this General Release must be in writing, signed by an authorized officer of ATK
and Mr. Ross.

 

18.          Acknowledgement.  Mr. Ross acknowledges and agrees that: (a) this
Agreement has been written in a manner that is calculated to be understood, and
is understood, by him; (b) the release provisions of this Agreement apply to
rights and claims that he may have under the Age Discrimination in Employment
Act, including the right to file a lawsuit against the Company for age
discrimination; (c) the release provisions of this Agreement do not apply to any
rights or claims that Mr. Ross may have that arise after the date he executes
this Agreement; (d) the Company does not have a preexisting unconditional duty
to pay the benefits described in Section 2 of this Agreement; (e) Mr. Ross has
been advised in writing to consult with an attorney prior to executing this
Agreement; (f) Mr. Ross was given a period of 21 days in which to consider the
terms of this Agreement; (g) Mr. Ross may elect to waive the 21 day
consideration period and execute this Agreement at any time and (h) Mr. Ross
shall have a period of seven days after execution of this Agreement in which to
revoke this Agreement.  Executive further understands and the Company agrees
that this Agreement shall not become effective or enforceable until expiration
of this seven-day period (herein referenced as the “Effective Date”).

 

19.          Understanding and Voluntary Execution.  Mr. Ross understands all of
the terms of this General Release and has not relied on any oral statement or
explanation by ATK.  Mr. Ross has had adequate time to consult with legal
counsel and to consider whether to sign this General Release, and Mr. Ross is
signing this General Release knowingly and voluntarily.

 

10

--------------------------------------------------------------------------------


 

Mr. Ross executes this General Release by his signature below.

 

Date: 4/16/12

Keith D. Ross

 

 

 

/s/ Keith D. Ross

 

Employee’s Signature

 

 

 

 

Date: 4/16/12

Alliant Techsystems Inc.

 

 

 

 

 

/s/ Christine A. Wolf

 

By: Christine A. Wolf

 

Its: SVP Human Resources

 

11

--------------------------------------------------------------------------------
